Plaintiffs appeal from so much of an order, on reargument, as denied their application to vacate a notice served by defendant for the examination of the plaintiffs before trial, and as denied their application for a direction therein that a discovery and inspection of defendant’s records and an examination before trial of defendant by plaintiffs, granted by such order, should precede the examination of plaintiffs by defendant. Order insofar as appealed from affirmed, with $10 costs and disbursements; examination to proceed on five days’ notice. Ho opinion. Holán, P. J., Adel,
MacCrate, Schmidt and Beldock, JJ., concur. [See post, p. 958.]